SULLIVAN, Chief Judge
(concurring):
It is difficult for me to distinguish the purpose of reference to service policy made in this case from that considered in United States v. Kirkpatrick, 33 MJ 132 (CMA 1991). Nevertheless, the defense voiced no objection to trial counsel’s argument based on zero tolerance policy; and, thus, the granted issue is one of plain error. See RCM 1001(g), Manual for Courts-Martial, United States, 1984. In this regard, I note that the reference to policy in this case was not made by the military judge (cf. United States v. Kirkpatrick, supra) or made in a manner which unambiguously directed the members to heed this policy in their sentencing decision. Cf. United States v. Grady, 15 MJ 275 (CMA 1983). Any error, therefore, was not obvious. Moreover, in view of the weapon’s conviction in this case, I am unable to conclude that substantial prejudice occurred as a result of. this argument. Art. 59(a), Uniform Code of Military Justice, 10 USC § 859(a). See United States v. Fisher, 21 MJ 327 (CMA 1986). Accordingly, I find no plain error in this case.